Citation Nr: 1744054	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  10-42 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran had honorable active duty service with the United States Army from July 2000 to July 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that, in relevant part, denied reopening the issue of entitlement to service connection for a low back disability and continued a 10 percent evaluation for bilateral plantar fasciitis.  In July 2009, a Decision Review Officer (DRO) continued the evaluation of bilateral plantar fasciitis once more.  The Veteran filed her Notice of Disagreement in April 2010 with respect to the two rating decisions.  A Statement of the Case was issued in July 2010.  The Veteran filed a Substantive Appeal in September 2010.

In March 2017, the Board reopened the issue of entitlement to service connection for a low back disability, and remanded both the low back disability and increased evaluation for plantar fasciitis claims for additional evidentiary development, to include new VA examinations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is again necessary in order to comply with the previous Board remand.  The RO scheduled the Veteran for VA examinations in a location that caused an undue travel hardship for the Veteran.  The Veteran timely called to request to reschedule the examinations to a more geographically convenient location, but she was not promptly rescheduled.  The Veteran then called several times thereafter in order to reschedule her examinations.  

The RO did not reschedule the examinations, instead noting in the June 2017 Supplemental Statement of the Case that the Veteran failed to report for the examinations.  The RO noted in subsequent communications that examinations needed to be rescheduled for the Veteran, and she was not at fault for missing the previous examinations.  The case was returned to the Board prematurely.  

To date, it is unclear if the examinations ordered in the Board's March 2017 remand have been successfully rescheduled at a location more convenient for the Veteran (if such a location is available).  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board must remand the matter in order to afford compliance with previous remand instructions.  In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's low back disability and bilateral plantar fasciitis since April 2017.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once the aforementioned development is complete, reschedule the Veteran for a VA examination to determine the nature and etiology of her current low back disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examination is to be scheduled at the most convenient location from the Veteran's residence.  All appropriate diagnostic tests and studies should be conducted.  All indicated tests should be conducted, and reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Based upon a review of the claims folder, the examiner should opine as to the following:

(a) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current low back disorder had its onset during the Veteran's military service or is otherwise related to active duty service;

(b) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current low back disorder was caused by the Veteran's service-connected disabilities; 

(c) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current low back disorder has been chronically worsened by the Veteran's service-connected disabilities? 

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Ensure that the Veteran is scheduled for an updated examination to determine the current nature and severity of her bilateral plantar fasciitis.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examination is to be scheduled at the most convenient location from the Veteran's residence.  All appropriate testing for each of the Veteran's feet should be conducted, to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

4.  Ensure that all necessary actions have been taken to comply with VA's duty to assist, including compliance with all prior Board remand instructions.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.











The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




